                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION



  IN RE                                      *
                                             *   Case No. 18-33148
                                             *
                                             *   Judge John P. Gustafson
  AARON E. JACOBS                            *
                                             *   REQUEST FOR NOTICE
                                             *
                                             *   William L. Swope, Trustee
                                             *   610 Tiffin Ave.
                                             *   Findlay, Ohio 45840
                                             *   Sup. Ct. #0029538
                                             *
                                             *
                                             *
                                             *
                                             *


          TO THE CLERK, UNITED STATES BANKRUPTCY COURT:

          It appears to the Trustee that there will be assets for distribution in the

  above-captioned matter. Please issue notice to the creditors to file claims.



                                                            /s/William L. Swope_____
                                                            William L. Swope, Trustee
                                                            Sup. Ct. #0029538
                                                            610 Tiffin Ave
                                                            Findlay, Ohio 45840
                                                            (419) 422-0288
                                                            trustee7@sbcglobal.net




18-33148-jpg    Doc 15    FILED 03/07/19      ENTERED 03/07/19 14:12:51          Page 1 of 2
                               CERTIFICATE OF SERVICE

  I certify that on Thursday, March 07, 2019, a true and correct copy of the Request For
  Notice was served:

  Via the court’s Electronic Case Filing System on these entities and individuals who are
  listed on the court’s Electronic Mail Notice List:

         BRENT A. ROWLAND, on behalf of AARON E. JACOBS, debtor, at
         brentarowland@marion.net

         United States Trustee, at (Registered address)@usdoj.gov




                                                             /s/William L. Swope_____
                                                             William L. Swope, Trustee
                                                             Sup. Ct. #0029538
                                                             610 Tiffin Ave
                                                             Findlay, Ohio 45840
                                                             (419) 422-0288
                                                             trustee7@sbcglobal.net




18-33148-jpg    Doc 15    FILED 03/07/19       ENTERED 03/07/19 14:12:51          Page 2 of 2
